COURT
OF APPEALS
                  SECOND
DISTRICT OF TEXAS
                         FORT
WORTH
 
                                        NO.
2-05-163 -CV
 
GRADY
ALLEN DAVIS                                                          APPELLANT
 
                                                   V.
 
STATE
OF TEXAS                                                                  APPELLEE
                                               ----------
             FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s
request to dismiss the appeal.  It is the
court's opinion that the request should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
 
PER CURIAM
PANEL D: GARDNER, WALKER,
and MCCOY, JJ.
 
MCCOY, J., dissents
without opinion.[2]     
 




DELIVERED: September 29,
2005




[1]See Tex. R. App. P. 47.4.


[2]McCoy, J., would
interpret Appellant=s request as a motion to
abate and abate the appeal for five years.